                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 1 of 44 Page ID #:151



                       1    Timothy P. Rumberger, Esq., California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                       2    1339 Bay Street, Alameda, California 94501
                            Phone: (510)841-5500; Fax: (510)521-9700
                       3    e-mail: tim@rumbergerlaw.com
                       4    Kevin R. Allen, Esq., California State Bar #237994
                            ALLEN ATTORNEY GROUP
                       5    3172 Camino Colorados, Lafayette, California 94549
                            Phone: (925)695-4913; Fax: (925)334-7477
                       6
                            e-mail: Kevin@allenattorneygroup.com
                       7
                            Attorneys for the Plaintiff
                       8    And the putative Plaintiff Class(es)

                       9

                  10                                UNITED STATES DISTRICT COURT

                  11                              CENTRAL DISTRICT OF CALIFORNIA

                  12
                              JOSE VASQUEZ, individually and on               )    Case No. 2:21-cv-00693-AB-AS
                  13                                                          )
                              behalf of all those similarly situated,         )
                  14                                                          )    FIRST AMENDED
                                    Plaintiff,                                )    COLLECTIVE AND CLASS
                  15          v.                                              )    ACTION COMPLAINT
                                                                              )
                              DRAPER AND KRAMER                               )    CLASS ACTION
                  16
                                                                              )
                              MORTGAGE CORP.,                                 )    JURY TRIAL DEMANDED
                  17
                                                                              )
                  18                Defendants,                               )
                                                                              )
                  19                                                          )
                              _________________________________
                  20

                  21               Plaintiff JOSE VASQUEZ, on behalf of himself and all others similarly
                  22        situated (collectively, “Plaintiff”), alleges as follows:
                  23
                                                              INTRODUCTION
                  24
                               1. Plaintiff brings this class and collective action on behalf of himself and other
                  25

                  26        similarly situated individuals who have worked as a Loan Officer/Loan Officer for
                  27
                            defendant DRAPER AND KRAMER MORTGAGE CORP., to challenge
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              1
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 2 of 44 Page ID #:152



                       1    Defendant’s violations of the Fair Labor Standards Act of 1938, 29 U.S.C. Section
                       2
                            201, et seq. (“FLSA”); applicable California Labor Code provisions; applicable
                       3
                            Industrial Welfare Commission (“IWC”) Wage Orders; and the Unfair Business
                       4

                       5    Practices Act, California Business and Professions Code §§ 17200, et seq. (“UCL”).
                       6
                               2. This is a collective and class action complaint against DRAPER AND
                       7
                            KRAMER MORTGAGE CORP to challenge its policies and practices of denying
                       8

                       9    proper payment of all wages (including minimum, regular, and overtime wages) and
                  10
                            commissions, as well as Defendant’s failure to authorize, permit and/or make
                  11
                            available lawful paid rest breaks, to provide off duty meal periods, and to reimburse
                  12

                  13        Loan Officers for all necessary business expenses incurred in performing their job
                  14
                            duties.
                  15

                  16
                               3. Plaintiff and members of the putative Collective and Class are current and

                  17        former Loan Officers of DRAPER AND KRAMER MORTGAGE CORP (hereinafter
                  18
                            collectively referred to as “Loan Officers”). A Loan Officer’s job involves
                  19

                  20        communicating with loan applicants and potential loan applicants via phone and

                  21        email, communicating with underwriting and other staff (also usually via phone and
                  22
                            email), performing online research and education, and meeting with clients at the
                  23

                  24        employer’s office or, sometimes, in the field.

                  25           4. Plaintiff seeks to represent other current and former employees who worked as
                  26
                            Loan Officers in this collective and class action. Plaintiff alleges that DRAPER AND
                  27

                  28        KRAMER MORTGAGE CORP, has engaged in unlawful patterns and practices in
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              2
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 3 of 44 Page ID #:153



                       1    violation of the FLSA and applicable laws of the state of California.
                       2
                               5. DRAPER AND KRAMER MORTGAGE CORP (“DRAPER & KRAMER) is
                       3
                            the residential mortgage division of Draper and Kramer, doing business since 1893 as
                       4
                       5    one of America’s premier full-service real estate and financial firms, with principal
                       6
                            executive offices in Chicago, Illinois, employing Loan Officers in 54 offices in 22
                       7
                            states, including in Berkeley, California, located within the Northern District of
                       8

                       9    California.
                  10
                               6. Plaintiff, and other of Defendant’s Loan Officers, were compensated pursuant
                  11
                            to the “Full Time Loan Officer Sales Compensation Agreement” (hereinafter the
                  12
                  13        “Employment Agreement”). Section §3 of the Employment Agreement provides, in
                  14
                            relevant part, that: (i) Loan Officers are paid on the 15th and the last day of each month.
                  15
                  16
                            Loans funded between the 16th and last day of prior month are paid on the 15th, and

                  17        loans funded between the 1st and 15th of the current month are paid on the last day of
                  18
                            the month. Compensation on loans that are brokered to another lender will not be
                  19
                  20        paid until the Company receives their compensation from that lender.

                  21           7. During the time period covered by this Complaint, Plaintiff and other Loan
                  22
                            Officers were not provided with any means by which to track or report their actual
                  23
                  24        hours worked to the Defendant. Accordingly, Defendant failed to maintain records of

                  25        their actual hours worked.
                  26
                               8. During the period of time covered by this Complaint, Plaintiff and other Loan
                  27
                  28        Officers did not receive any sort of compensation other than commissions promised
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                 3
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 4 of 44 Page ID #:154



                       1    in the Employment Agreement. Plaintiff and other Loan Officers who did not have
                       2
                            any loans fund during the preceding pay period would not receive wages during that
                       3
                            particular pay period. Plaintiff often had pay periods where he worked substantial
                       4
                       5    hours, including overtime, without receiving any pay during that pay period.
                       6
                               9. During the period covered by this Complaint, Plaintiff and other Loan Officers
                       7
                            frequently worked more than eight hours in a day or more than forty in a week and
                       8

                       9    were, therefore, entitled to overtime premiums under California law and/or the FLSA.
                  10
                            Defendant failed to pay overtime premiums and instead improperly treated the
                  11
                            Plaintiff and other Loan Officers as though they were exempt employees under
                  12
                  13        California law and/or the FLSA. No known exemption, under California law or the
                  14
                            FLSA, applies to the work performed by Plaintiff and the other Loan Officers.
                  15
                  16
                               10. During the period of time covered by this Complaint, Plaintiff alleges that

                  17        Defendant has and had a consistent policy of unlawfully withholding commission
                  18
                            wages for any Loan Officer who is terminated or otherwise separates from
                  19
                  20        employment with Defendant, which wages would otherwise be timely paid under the

                  21        contract within 30 days of the Loan Officer having completed all labor resulting in
                  22
                            the funding of a mortgage loan or loans originated and sent for final review by the
                  23
                  24        Loan Officer, and indeed, in the case of separation, should be paid upon separation.

                  25           11. Specifically, DRAPER & KRAMER’s Employment Agreement at §3
                  26
                            provides:
                  27
                  28           (i)      Loan Officers are paid on the 15th and the last day of each month. Loans
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                               4
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 5 of 44 Page ID #:155



                       1              funded between the 16th and last day of prior month are paid on the 15th, and
                                      loans funded between the 1st and 15th of the current month are paid on the
                       2
                                      last day of the month. Compensation on loans that are brokered to another
                       3              lender will not be paid until the Company receives their compensation from
                                      that lender.
                       4
                       5       (ii)   Loan Officer compensation is not “earned” until the investor capture period
                                      has expired. (This is referred to as an EPO “Early Pay Off” or EPD “Early
                       6
                                      Payment Default” date.) Commissions paid are therefore considered an
                       7              “advance” and if a loan is paid off to an investor during this recapture
                                      period, the commissions are due back to the Company.
                       8

                       9       12. This provision constitutes an unlawful contrivance by DRAPER & KRAMER
                  10
                            to shift the risk of its own profitability (tangential to the Loan Officer’s employee’s
                  11
                            labor, and over which Loan Officer has no control), allowing DRAPER & KRAMER
                  12
                  13        to unilaterally avoid paying Loan Officers commission wages by speciously crafting
                  14
                            its internal policy contrary to law -- labeling employee “earned wages” as an
                  15
                  16
                            “advance” (on labor already performed).

                  17           13. Moreover, DRAPER & KRAMER’s Employment Agreement at §3.6 provides:
                  18
                                      In the event that this agreement is terminated, either by the Loan Officer or
                  19                  the Company, for any reason, the Loan Officer will still receive
                  20                  compensation for any Products funded within thirty (30) days of
                                      termination, provided this Agreement was not breached by the Loan Officer
                  21                  or this Agreement was not terminated by the Company for willful
                  22                  misconduct of the Loan Officer.

                  23                  Regardless of the funding date, all commissions will be paid to the Loan
                  24                  Officer in a reasonable timeframe following the expiration of the investor
                                      recapture period….
                  25
                  26           14. This provision, again, constitutes an unlawful manipulation by DRAPER &

                  27        KRAMER of its statutory duty to pay all wages due upon separation, as clearly and
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              5
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 6 of 44 Page ID #:156



                       1    unequivocally required by California Labor Code §203 – not maybe pay separated
                       2
                            employees for some of their labor already performed at some unspecified future dates.
                       3
                               15. As such, this Complaint seeks immediate payment of wages due and unpaid
                       4
                       5    for all labor performed from the dates Plaintiff and class members separated to the
                       6
                            date of resolution of this action, by settlement or judgment.
                       7
                               16. DRAPER & KRAMER’s unlawful compensation policy and practice is a
                       8

                       9    notable departure from the “industry standard” in which most all mortgage brokerages
                  10
                            compensate their Loan Officers by (1) guaranteeing “minimum wage” compensation
                  11
                            for services performed regardless of resulting future profitability for the employer,
                  12
                  13        and (2) by characterizing wage commissions for funded loans as “wages earned” –
                  14
                            not “advances” on wages subject to deduction in the event that the Company’s
                  15
                  16
                            decision to fund the loan is ultimately less profitable than anticipated by the Company

                  17        when making its decision to fund the loan. A loan can be less profitable for a variety
                  18
                            of reasons that are completely outside the control of the Loan Officer such as an early
                  19
                  20        payoff or an investor repurchase demand due to a loan deficiency that was not caught

                  21        by DRAPER & KRAMER or the underwriter after having been submitted by the loan
                  22
                            officer prior to selling the loan to the secondary market investor.
                  23
                  24           17. This Complaint seeks reimbursement for necessary business expenses incurred

                  25        by Plaintiff and Loan Officers that were not reimbursed by Defendant’s expense
                  26
                            reimbursement policy including but not limited to costs incurred for business use of
                  27
                  28        personal cell phones and vehicles as well as costs for internet service.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              6
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 7 of 44 Page ID #:157



                       1       18. This Complaint also seeks meal and rest break violation pay arising from
                       2
                            Defendant’s failure to provide Plaintiff and other Loan Officers with all paid rest
                       3
                            breaks and off-duty meal periods they were entitled to under California law.
                       4
                       5       19. This Complaint further seeks “waiting time” penalties for delayed payments,
                       6
                            and recovery of commission wages for loans funded, regardless of whether funded
                       7
                            within 30 days, or more than 30 days after separation, for which DRAPER &
                       8

                       9    KRAMER have enjoyed, and are continuing to enjoy, the fruits of class members’
                  10
                            labor, despite failing and refusing to pay all wages and commissions owed to them
                  11
                            when their employment was terminated.
                  12
                  13           20. Despite Defendants’ awareness of their departure from lawful and industry
                  14
                            standard practices, DRAPER & KRAMER have continued to engage in their unlawful
                  15
                  16
                            labor practices.

                  17           21. As such, the Complaint further seeks Declaratory Relief, by way of Court Order
                  18
                            declaring DRAPER & KRAMER’s contract provisions mischaracterizing wages for
                  19
                  20        labor successfully performs as “advances,” and subjecting those wages to recapture

                  21        based on the Company’s profitability resulting from the performed labor.
                  22
                               22. Instead, Defendant has evidently chosen to maximize its profits and shift the
                  23
                  24        risks of its own funding decisions onto, and at the expense of, their loyal employees

                  25        – and most severely upon its Loan Officers upon their separation from employment
                  26
                            with DRAPER & KRAMER -- despite Defendants receiving the benefits of these
                  27
                  28        class members’ labor whilst delaying, if not denying entirely, payment of the wages
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              7
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 8 of 44 Page ID #:158



                       1    due to these class members for their labor performed to generate the revenues enjoyed
                       2
                            by DRAPER & KRAMER on these funded loans.
                       3
                               23. By the above schemes, DRAPER & KRAMER have amassed profits without
                       4
                       5    properly compensating Plaintiff and the Loan Officers who generated those profits.
                       6
                            The failure to properly compensate Plaintiff and Loan Officers deprived them of
                       7
                            substantial amounts of pay to which they are entitled under Federal law and the laws
                       8

                       9    of the state of California.
                  10
                               24. Plaintiffs, on behalf of themselves and all members of each of the respective
                  11
                            classes and collective, seek damages, interest thereon, restitution, injunctive and other
                  12
                  13        equitable relief, liquidated damages, reasonable attorneys' fees and costs as a remedy
                  14
                            for Defendants' numerous dangerous, unlawful and/or deceptive business practices,
                  15
                  16
                            as detailed herein.

                  17           25. As a result of these violations, Plaintiff also seeks full unpaid wages, including
                  18
                            unpaid minimum wage, straight time, and overtime, waiting time penalties, premium
                  19
                  20        pay, and penalties under the Labor Code Private Attorneys General Act of 2004

                  21        (“PAGA”). Plaintiff is also entitled to penalties under the laws of California for these
                  22
                            same violations. Plaintiff also seeks declaratory and injunctive relief, including
                  23
                  24        restitution.

                  25           26. Plaintiff further seeks reasonable attorneys’ fees and costs under the FLSA, the
                  26
                            California Labor Code and California Code of Civil Procedure § 1021.5, and other
                  27
                  28        laws of the state of California.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                               8
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
                 Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 9 of 44 Page ID #:159



                       1                                     JURISDICTION AND VENUE
                       2
                                  27. The FLSA authorizes private rights of action to recover damages for violation
                       3
                            of the FLSA’s wage and hour provisions. 29 U.S.C. § 216(b). This Court has original
                       4
                       5    federal question jurisdiction under 28 U.S.C. § 1331. This Court has supplemental
                       6
                            jurisdiction over the California state law claims under 28 U.S.C. § 1367(a) because
                       7
                            they are so related to this action that they form part of the same case or controversy.
                       8

                       9          28. Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because the
                  10
                            Northern District of California is a district where Plaintiff, and many similarly
                  11
                            Plaintiff class members situated, did business and executed contracts with Defendant
                  12
                  13        for which services performed by Plaintiff the Defendants have failed to pay wages
                  14
                            due for said labor,1 and thus where a substantial part of the events giving rise to the
                  15
                  16
                            present claims under 28 U.S.C. §1406(a) occurred.

                  17                                                   THE PARTIES
                  18
                                  29. Plaintiff JOSE VASQUEZ is a natural person who was employed by Defendant
                  19
                  20        as a Loan Officer, a.k.a. Loan Officer, in California for approximately two years, from

                  21        September 4, 2018 through July 23, 2020.
                  22
                  23        1
                               E.g. Plaintiff JOSE VASQUEZ separated from DRAPER & KRAMER on July 23, 2020, with Home
                  24        Mortgage loan number 20088501 sourced, originated, and “cleared to close reviewed” by Plaintiff, in the
                            amount of $510,000 on a homeowner’s property in Kensington, California (within the jurisdiction of the
                  25        Northern District of California), earning Plaintiff wages due in the amount of $8,166.40, otherwise payable
                            on August 15th, 2020, in the absence of Plaintiff’s separation from employment.
                  26              Plaintiff was not paid these wages due upon separation, July 23, 2020.
                                  Plaintiff was not paid these wages due at the end of the month, on July 31, 2020.
                  27              Plaintiff was not paid these wages due at the next contract date, August 15, 2020, nor August 31, 2020
                                  Plaintiff was still not paid these wages due this month at the next contract date, September 15, 2020.
                  28              Now 60 days since his separation, Plaintiff has still not been paid his wages as of September 22, 2020.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                                   9
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 10 of 44 Page ID #:160



                       1       30. Plaintiff JOSE VASQUEZ is, and was at all times relevant herein, a member
                       2
                            of the California Class and the Collective, as defined herein, below.
                       3
                               31. Defendant DRAPER AND KRAMER MORTGAGE CORP is registered with
                       4
                       5    the California Secretary of State (designating CT Corporation System as its agent for
                       6
                            service of process), is registered as doing business in California since September 23,
                       7
                            2003, following its founding in 1997, is incorporated in Delaware, currently maintains
                       8

                       9    principal executive offices at 1431 Opus Place, Suite 200, Downers Grove, Illinois,
                  10
                            60515, and during the claim period has employed and terminated hundreds of Loan
                  11
                            Officers in over fifty (50) offices in at least twenty-two (22) states including Alabama,
                  12
                  13        Arizona, nine (9) offices in California (including Berkeley, located within the
                  14
                            jurisdiction of the U.S. District Court for Northern California), Colorado, Delaware,
                  15
                  16
                            the District of Columbia, Georgia, Illinois, Indiana, Kentucky, Louisiana,

                  17        Massachusetts, Maryland, Michigan, Missouri, Nevada, New Jersey, Oregon,
                  18
                            Pennsylvania, Tennessee, Vermont and Virginia.
                  19
                  20           32. At all relevant times alleged herein, DRAPER & KRAMER MORTGAGE

                  21        CORP has regularly engaged in business in the State of California, has places of
                  22
                            business in the State of California, including in this judicial district, and has employed
                  23
                  24        Collective and putative Class Members in this judicial district. DRAPER &

                  25        KRAMER MORTGAGE CORP is a “person” as defined in California Labor Code §
                  26
                            18 and California Business and Professions Code § 17201. DRAPER & KRAMER
                  27
                  28        MORTGAGE CORP is also an “employer” as that term is used in the California Labor
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                               10
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 11 of 44 Page ID #:161



                       1    Code, the IWC Wage Orders, and the FLSA.
                       2
                                  33. Plaintiff is informed and believes based on reliable, publicly published
                       3
                            information, that DRAPER & KRAMER MORTGAGE CORP currently estimates
                       4
                       5    annual revenue of $104.6 million, currently employs over 500 employees, with
                       6
                            estimated annual revenue per employee of over $200,000, and boasts employee
                       7
                            growth of nearly 10% last year.
                       8

                       9                                       FACTUAL ALLEGATIONS
                  10
                                  34. DRAPER & KRAMER employs hundreds of full-time W-2 Loan Officers, in
                  11
                            capacities similar to Plaintiff JOSE VASQUEZ in the position of Loan Officers tasked
                  12
                  13        with self-sourcing, origination and closing mortgage loans consisting of conventional
                  14
                            (Fannie Mae/Freddie Mac),2 FHA,3 and Non-QM4 mortgage loans.
                  15
                  16
                                  35. Plaintiff and Loan Officers’ job duties include communicating with loan

                  17        applicants and potential loan applicants via phone and email, communicating with
                  18
                            underwriting and other staff (also usually via phone and email), performing online
                  19
                  20        research and education, and meeting with clients at the employer’s officer.

                  21
                  22
                  23
                            2
                               Fannie Mae and Freddie Mac were created by Congress to provide liquidity, stability and affordability in the
                            mortgage market by purchasing mortgages from lenders and either holding these mortgages in their portfolios or
                  24        packaging the loans into mortgage-backed securities (MBS) that may be sold. Lenders use the cash raised by
                            selling mortgages to engage in further lending.
                  25
                            3
                               The Federal Housing Administration (FHA) insures mortgage loans allowing lenders to provide more favorable
                  26        terms to borrowers.

                  27        4
                               Non-QM loans don’t meet the requirements set by the Consumer Financial Protection Bureau, regulating risky
                            features such as negative amortization, interest-only or balloon payments, and 30-year term lengths.
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                                   11
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 12 of 44 Page ID #:162



                       1    Plaintiff and Loan Officers perform almost all of these job duties either at
                       2
                            their employer’s office or in their own home offices. They spend a minimal amount
                       3
                            of time outside these fixed sites in the field meeting with clients and such work is rare
                       4
                       5    and sporadic, not customary, nor regular.
                       6
                                  36. Plaintiff’s employment terms include those set forth in a written employment
                       7
                            agreement drafted exclusively by DRAPER & KRAMER which all its Loan Officers
                       8

                       9    are required to execute.
                  10
                                  37. Pursuant to §2.3 of the Employment Agreement, Loan Officers may only offer
                  11
                            the DRAPER & KRAMER “products” and may only lock loans with Company
                  12
                  13        approved investors and/or lenders.
                  14
                                  38. Pursuant to §2.11 of the Employment Agreement, Loan Officers have no
                  15
                  16
                            authority to underwrite or grant approval for any of the Company’s “products.”

                  17              39. Compensation is predicated on a commission wage structure, typically
                  18
                            consisting of a flat “basis points” (bps)5 rate on funded loans with no tiering.
                  19
                  20              40. As described herein, for years Defendant’s policy has been that Loan Officers,

                  21        including those in California, who are terminated or otherwise separate from
                  22
                            employment with DRAPER & KRAMER forfeit their right to timely receive
                  23
                  24        otherwise earned commissions simply by virtue of their having separated from

                  25        employment with the Company.
                  26
                  27        5
                               A “basis point” is one-hundredth of one-percent. So 25 bps equals one quarter of one-percent, earning the loan
                            officer $250 on a $100,000 mortgage. Plaintiff’s Employment Agreement set his compensation at 160 bps, earning
                  28        him a commission wage of $1,600 on a $100,000 mortgage when “funded.”
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                                     12
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 13 of 44 Page ID #:163



                       1       41. During the period of time covered by this Complaint, Defendant’s commission
                       2
                            plan for Loan Officers was described in policy documents and the Employment
                       3
                            Agreement for DRAPER & KRAMER Loan Officers. Plaintiff believes and
                       4
                       5    thereupon alleges that DRAPER & KRAMER entered into substantively identical
                       6
                            Employment Agreements with all putative Class Members at all times herein relevant.
                       7
                               42. According to Section 3 of DRAPER & KRAMER’s Employment Agreement:
                       8

                       9          a. Loan Officers are paid on the 15th and the last day of each month. Loans
                                     funded between the 16th and last day of prior month are paid on the 15th, and
                  10
                                     loans funded between the 1st and 15th of the current month are paid on the
                  11                 last day of the month. Compensation on loans that are brokered to another
                                     lender will not be paid until the Company receives their compensation from
                  12
                                     that lender.
                  13
                  14
                                  b. Loan Officer compensation is not “earned” until the investor capture period
                                     has expired. (This is referred to as an EPO “Early Pay Off” or EPD “Early
                  15                 Payment Default” date.) Commissions paid are therefore considered an
                  16
                                     “advance” and if loan pays off to investor during this recapture period, the
                                     commissions are due back to the Company.
                  17
                  18
                               43. As set forth above, Plaintiff contends that this provision constitutes an unlawful
                  19
                  20        policy and practice by DRAPER & KRAMER to shift the risk of its own profitability

                  21        (independent of any Loan Officer’s labor, and over which the Loan Officer employees
                  22
                            have no control), allowing DRAPER & KRAMER to unilaterally delay and/or avoid
                  23
                  24        paying Loan Officers commission wages by speciously crafting its internal policy

                  25        contrary to law -- labeling employee “earned wages” as an “advance” (on labor
                  26
                            already performed).
                  27
                  28           44. Moreover, DRAPER & KRAMER’s Employment Agreement at §3.6 provides:
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              13
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 14 of 44 Page ID #:164



                       1              In the event that this agreement is terminated, either by the Loan Officer or
                                      the Company, for any reason, the Loan Officer will still receive
                       2
                                      compensation for any Products funded within thirty (30) days of
                       3              termination, provided this Agreement was not breached by the Loan Officer
                                      or this Agreement was not terminated by the Company for willful
                       4
                                      misconduct of the Loan Officer.
                       5
                                      Regardless of the funding date, all commissions will be paid to the Loan
                       6
                                      Officer in a reasonable timeframe following the expiration of the investor
                       7              recapture period….
                       8
                               45. This provision, again, constitutes an unlawful policy and practice by DRAPER
                       9
                            & KRAMER of its statutory duty to pay all wages due upon separation, as clearly and
                  10
                  11        unequivocally required by California Labor Code §203 – not maybe pay separated
                  12
                            employees for some of their labor already performed at some unspecified future dates.
                  13
                  14
                               46. During his employment, Defendant failed to provide for any method by which

                  15        to track Plaintiff’s hours worked and, accordingly, failed to maintain accurate records
                  16
                            of his hours worked as is required by law. Plaintiff is informed, and believes and
                  17
                  18        thereupon alleges that Defendant failed to track hours worked, or maintain records

                  19        thereof, for other Loan Officers in the putative class and collective.
                  20
                               47. During his employment Plaintiff’s compensation consisted solely of
                  21
                  22        commissions. He did not receive any other wages, calculated by the hour, salary, or

                  23        otherwise. Under the Employment Agreement with his employer, Plaintiff was
                  24
                            entitled to be paid “on the 15th and last day of each month. Loans funded between the
                  25
                  26        16th and last day of prior month are paid on the 15th and loans funded between the 1st

                  27        and 15th of current month are paid on the last day of the month.”
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            14
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 15 of 44 Page ID #:165



                       1       48. During his employment Plaintiff received no compensation for a particular pay
                       2
                            period unless loans happened to fund as set forth in the preceding paragraph. Plaintiff
                       3
                            often had pay periods where he received no pay of any kind since none of his loans
                       4
                       5    had funded during the pay period preceding the pay day. Plaintiff and other Loan
                       6
                            Officers have little to no power to control the timing of when loans funds. Plaintiff is
                       7
                            informed, and believes and thereupon alleges that other Loan Officers in the putative
                       8

                       9    class and collective were compensated in the same or similar manner and also had
                  10
                            pay periods in which they received little to no pay of any kind from the Defendant
                  11
                            despite having worked substantial hours during those pay periods.
                  12
                  13           49. During his employment, Plaintiff received a commission which compensated
                  14
                            him solely for his sales activity. Accordingly, he was not compensated for time spent
                  15
                  16
                            performing any non-sales related activities such as, without limitation, administrative

                  17        meetings, training, and reporting. Plaintiff was not paid separately by Defendant for
                  18
                            rest breaks. During his employment with Defendant, Plaintiff did not receive any rest
                  19
                  20        break violation pay.

                  21           50. Additionally, DRAPER & KRAMER’s policies applicable to Loan Officers
                  22
                            required Plaintiff and other Loan Officers to remain available at all times during work
                  23
                  24        hours via both cell and email. Defendant did not schedule meal periods into Loan

                  25        Officers’ shifts or provide any way for Loan Officers to track their meal periods or
                  26
                            report meal period violations. Accordingly, Plaintiff and Loan Officers were not
                  27
                  28        permitted to take all off-duty meal periods to which they were lawfully entitled to
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             15
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 16 of 44 Page ID #:166



                       1    under California law. During his employment with Defendant, Plaintiff did not
                       2
                            receive any meal period violation pay.
                       3
                               51. Additionally, DRAPER & KRAMER’s policies applicable to Plaintiff and
                       4
                       5    other Loan Officers did not reimburse them for all necessary expenditures or losses
                       6
                            incurred by the employee in direct consequence of the discharge of his or her duties,
                       7
                            or of his or her obedience to the directions of the employer, in violation of Labor Code
                       8

                       9    Section 2802. By way of example, Defendant required Plaintiff and other Loan
                  10
                            Officers to use their personal cell phones for business purposes, such as
                  11
                            communicating with Defendant’s employees and customers, without providing for
                  12
                  13        any reimbursement towards the cost of the cell phone plan. Defendant also required
                  14
                            Plaintiff and other Loan Officers to use their personal vehicles for business purposes,
                  15
                  16
                            such as making an occasional field visit to a customer, without reimbursing them for

                  17        costs incurred for such use. Additionally, Defendant provided Plaintiff and other Loan
                  18
                            Officers with laptops for work purposes but failed to reimburse them for costs
                  19
                  20        incurred paying for internet service(s) necessary to use the work laptop.

                  21           52. Plaintiff’s employment with Defendant ended on July 23, 2020. Plaintiff was
                  22
                            not compensated for all wages owed to him on his last day of employment.
                  23
                  24           53. On July 31, 2020, Plaintiff emailed Defendant’s Human Resources manager

                  25        Karla Beinborn asking why he had not yet received the auto-deposit for his
                  26
                            commission wages earned and otherwise due that date in the unpaid amount of
                  27
                  28        $16,870.40 on loans he had previously “cleared to close” and “sent for final review”
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             16
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 17 of 44 Page ID #:167



                       1    exceeding $1 million ($1,054,400) which had been fully “funded” July 1–15, 2020,
                       2
                            prior to his separation from the Company.
                       3
                               54. DRAPER & KRAMER Human Resources manager Karla Beinborn responded
                       4
                       5    the same day stating:
                       6
                                         “Sorry Jose, once a loan officer is separated from the company the
                       7                 commissions
                                         are pulled to be held for the investor EPO period. Section 3.6 of your
                       8
                                         contract. Once I know the EPO periods, I can send you a loan detail of
                       9                 all future payroll dates.”
                  10
                               55. As of the date of this filing, September 4, 2020, over six weeks have passed
                  11
                            since his separation from DRAPER & KRAMER, yet Plaintiff JOSE VASQUEZ still
                  12
                  13        has not been paid any of his wages due for labor performed prior to his July 23, 2020
                  14
                            separation. Indeed, DRAPER & KRAMER has not yet informed Plaintiff which of
                  15
                  16
                            the loans he was working on at the time of his termination have been funded and sold

                  17        on the secondary market and/or when he will be paid on such loans.
                  18
                               56. As of the date of Plaintiff’s separation from employment, he had pending over
                  19
                  20        $9 million in mortgage loan volume ($9,143,300) preparing to close, portending

                  21        commission wages in the amount of $146,292.84 in commission wages payable to
                  22
                            him upon funding.
                  23
                  24           57. Plaintiff was a DRAPER & KRAMER Loan Officer and allegedly subject to

                  25        Defendants policies and wage payment practices, consistent with the terms set forth
                  26
                            in the standard Employment Agreement DRAPER & KRAMER entered into with
                  27
                  28        Plaintiff.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                          17
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 18 of 44 Page ID #:168



                       1       58. Plaintiff believes and thereupon alleges that during the applicable time period
                       2
                            DRAPER & KRAMER has delayed and/or failed and refused to timely pay, or pay at
                       3
                            all, earned commission wages to numerous Loan Officers in California simply
                       4
                       5    because they were terminated or otherwise separated from employment with
                       6
                            DRAPER & KRAMER.
                       7
                               59. Defendant’s refusal to pay all wages due to Plaintiff and other Loan Officers
                       8

                       9    their earned commission wages at time of termination is a blatant violation of the
                  10
                            California Labor Code, including Sections 201-203.
                  11
                               60. California Labor Code §§201 and 202 require Defendant to pay severed
                  12
                  13        employees all wages due and owed (including commissions) to the employee
                  14
                            immediately upon discharge or within 72 hours of resignation of their positions, in
                  15
                  16
                            most circumstances. California Labor Code §203 provides that an employer who

                  17        willfully fails to timely pay such wages must, as a penalty, continue to pay the subject
                  18
                            employees’ wages until the back wages are paid in full or an action is commenced,
                  19
                  20        and the payment of such penalty shall continue for a period of time up to 30 days.

                  21           61. Plaintiff and all persons similarly situated are entitled to their unpaid
                  22
                            commissions and other wages, yet, to date, have not received such compensation
                  23
                  24        despite having their employment terminated by Defendant. More than 30 days have

                  25        passed since Plaintiff and certain other Loan Officers in California have left
                  26
                            Defendant’s employ.
                  27
                  28           62. As a consequence of Defendant’s willful conduct in not paying former
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             18
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 19 of 44 Page ID #:169



                       1    employees all compensation owed in a prompt and timely manner, Plaintiff and Class
                       2
                            Members are entitled to up to 30 days wages as a penalty under Labor Code §203,
                       3
                            together with attorneys’ fees and costs.
                       4
                       5       63. As a direct and proximate result of Defendant’s unlawful conduct, as set forth
                       6
                            herein, Plaintiff and Class Members have sustained damages, as described above,
                       7
                            including unpaid commissions, in an amount to be established at trial
                       8

                       9       64. As a further direct and proximate result of Defendant’s unlawful conduct, as
                  10
                            set forth herein, Class Members are entitled to recover “waiting time” penalties
                  11
                            (pursuant to California Labor Code §203) in an amount to be established at trial.
                  12
                  13           65. As a further direct and proximate result of Defendant’s unlawful conduct, as
                  14
                            set forth herein, Plaintiff and Class Members are also entitled to recover costs and
                  15
                  16
                            attorneys’ fees pursuant to California Labor Code §218.5, 1194 and/or California

                  17        Civil Code §1021.5, among other authorities.
                  18
                               66. Plaintiff seeks injunctive relief prohibiting Defendant from engaging in the
                  19
                  20        complained-of illegal labor acts and practices in the future.

                  21           67. Plaintiff also seeks restitution of costs incurred by Plaintiff and Class Members
                  22
                            under California’s Unfair Competition Law. Unless enjoined, Defendant’s unlawful
                  23
                  24        conduct will continue unchecked, while the Plaintiff and Class Members bear the

                  25        financial brunt of Defendant’s unlawful conduct. As a further direct and proximate
                  26
                            result of Defendant’s unlawful conduct, as set forth herein, Plaintiff and the Plaintiff
                  27
                  28        Class are also entitled to recover costs and attorneys’ fees, pursuant to statute.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             19
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 20 of 44 Page ID #:170



                       1                 COLLECTIVE ALLEGATIONS UNDER THE FLSA
                       2
                               68. Plaintiff brings the First Count (the FLSA claim) as an “opt-in” collective
                       3
                            action pursuant to 29 U.S.C. § 216(b) on behalf of a proposed collection of similarly
                       4
                       5    situated employees defined as:
                       6
                                  All current and former employees of Defendant who worked as Loan Officers
                       7          or Home Mortgage Consultants throughout the United States during the time
                                  period three years prior to the filing of the complaint until resolution of this
                       8
                                  action (the “Collective”).
                       9
                               69. Plaintiff, individually and on behalf of other similarly situated persons defined
                  10
                  11        above, seek relief on a collective basis challenging Defendant’s policy and practice
                  12
                            of failing to accurately record and compensate for all hours worked, failing to pay
                  13
                  14
                            Plaintiff for all hours worked, including overtime compensation. The number and

                  15        identity of other similarly situated persons yet to opt-in and consent to be party-
                  16
                            plaintiffs may be determined from the records of Defendant, because Plaintiff’s FLSA
                  17
                  18        claims are similar to the claims of the members of the Collective.

                  19           70. Plaintiff’s claims for violations of the FLSA may be brought and maintained as
                  20
                            an “opt-in” collective action pursuant to Section 216(b) of the FLSA, because
                  21
                  22        Plaintiff’s FLSA claims are similar to the claims of the members of the Collective.

                  23           71. The members of the Collective are similarly situated, as they have substantially
                  24
                            similar job duties and requirements and are subject to a common policy, practice that
                  25
                  26        resulted in their not receiving all overtime premium to which they were entitled and

                  27        often to work without pay during a particular pay period if none of their loans funded
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             20
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 21 of 44 Page ID #:171



                       1    during the preceding pay period, in violation of the FLSA.
                       2
                                72. Plaintiff is a representative of the members of the Collective and is acting on
                       3
                            behalf of their interests, as well as Plaintiff’s own interests, in bringing this action.
                       4
                       5        73. Plaintiff will fairly and adequately represent and protect the interests of the
                       6
                            members of the Collective. Plaintiff has retained counsel competent and experienced
                       7
                            in employment and wage and hour class action and collective action litigation.
                       8

                       9        74. The similarly situated members of the Collective are known to Defendant, are
                  10
                            readily
                  11
                            identifiable, and may be located through Defendant’s records. These similarly situated
                  12
                  13        employees
                  14
                            may readily be notified of this action, and allowed to “opt-in” to this case pursuant to
                  15
                  16
                            29 U.S.C. §

                  17        216(b) for the purpose of collectively adjudicating their claims for unpaid wages,
                  18
                            unpaid overtime
                  19
                  20        compensation, liquidated damages (or, alternatively, interest), and attorneys’ fees and

                  21        costs under
                  22
                            the FLSA.
                  23
                  24                  CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23

                  25            75. Plaintiff brings the second through seventh causes of action (the California state
                  26
                            law claims) as an “opt-out” class action pursuant to Federal Rules of Civil Procedure
                  27
                  28        23. The putative California Class is initially defined as:
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                21
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 22 of 44 Page ID #:172



                       1                   All current and former employees of Defendant who worked as Loan
                                           Officers or Home Mortgage Consultants in California during the time
                       2
                                           period four years prior to the filing of the complaint until resolution of
                       3                   this action (the “California Class”).
                       4
                               76. Additionally, Plaintiff brings the second cause of action (for late payment
                       5
                            penalties under Labor Code Section 203) on behalf of a subclass initially defined as:
                       6
                       7                   All former employees of Defendant who worked as Loan Officers or
                                           Home Mortgage Consultants in California and whose employment
                       8
                                           terminated during the time period four years prior to the filing of the
                       9                   complaint until resolution of this action (the “California Former
                                           Employee Subclass”).
                  10
                  11           77. Plaintiff reserves the right to modify the class or subclass definitions as
                  12
                            appropriate.
                  13
                  14
                               78. Defendants, their officers, directors and employees, as well as the Judge(s)

                  15        assigned to this matter, the jury in this case and the members of their immediate
                  16
                            families and Plaintiff’s counsel’s law firm(s) are excluded from this class.
                  17
                  18           79. This action has been brought and may properly be maintained as a class action

                  19        under Federal Rule of Civil Procedure Rule 23 because there is a well-defined
                  20
                            community of interest in the litigation, and membership in the proposed classes is
                  21
                  22        easily ascertainable:

                  23                  a. Numerosity: A class action is the only available method for the fair and
                  24
                                           efficient adjudication of this controversy. The members of the class are
                  25
                  26                       so numerous that joinder of all members is impractical, if not impossible.

                  27                       Plaintiff is informed and believes and, on that basis, alleges that the total
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                 22
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 23 of 44 Page ID #:173



                       1               number of class members is in the hundreds of individuals. Membership
                       2
                                       in the class will be determined by analysis of Defendant's records;
                       3
                                    b. Commonality: The Plaintiff and the class members share a community
                       4
                       5               of interests in that there are numerous common questions and issues of
                       6
                                       fact and law which predominate over questions and issues solely
                       7
                                       affecting individual members, including, but not necessarily limited to:
                       8

                       9                   i. Whether defendant DRAPER & KRAMER violated the
                  10
                                              applicable IWC Wage Order and/or Labor Code, including those
                  11
                                              provisions    pertaining   to   minimum    wage    and   overtime
                  12
                  13                          compensation, by failing to compensate members of the California
                  14
                                              Class in any amount when no loans funded during the preceding
                  15
                  16
                                              pay period;

                  17                      ii. Whether members of the California Class were properly classified
                  18
                                              as exempt from California’s IWC wage order requirements for
                  19
                  20                          minimum wage and/or overtime for each pay period in which they

                  21                          were not paid overtime premiums during the applicable Class
                  22
                                              Period;
                  23
                  24                     iii. Whether defendant DRAPER & KRAMER violated the

                  25                          applicable IWC Wage Order and/or Labor Code provisions by
                  26
                                              failing to pay all commission wages and other compensation
                  27
                  28                          (including overtime premiums) owed to Class Members at the
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                         23
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 24 of 44 Page ID #:174



                       1                      time of their termination;
                       2
                                          iv. Whether Defendant’s common policies provided Class Members
                       3
                                              with paid off duty rest breaks as required by law and/or break
                       4
                       5                      violation wages in lieu thereof;
                       6
                                          v. Whether Defendant’s common policies provided Class Members
                       7
                                              with off-duty meal periods as required by law and/or meal period
                       8

                       9                      violation wages in lieu thereof;
                  10
                                          vi. Whether Defendant’s expense reimbursement policies violated
                  11
                                              California law by not providing for reimbursement for business
                  12
                  13                          usage of personal cell phones, personal vehicles and for internet
                  14
                                              service costs;
                  15
                  16
                                         vii. Whether Class Members are entitled to “waiting time” penalties,

                  17                          pursuant to California Labor Code §203;
                  18
                                        viii. Whether defendant DRAPER & KRAMER violated California
                  19
                  20                          Labor Code §§201-204 and §510 by failing to pay overtime wages

                  21                          due and owing at the time that Class Members’ employment with
                  22
                                              Defendant terminated;
                  23
                  24                      ix. Whether interest is due on all delayed and/or unpaid wages from

                  25                          the dates class members’ labor was performed to the date of wage
                  26
                                              payment, and in what amounts,
                  27
                  28                      x. Whether defendant DRAPER & KRAMER violated California
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                         24
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 25 of 44 Page ID #:175



                       1                      Business and Professions Code §17200, et seq. by failing to pay
                       2
                                              by failing to pay all commissions owed to Class Members at the
                       3
                                              time of their termination.
                       4
                       5                  xi. The liability of the named Defendant for their failure to pay all
                       6
                                              wages due to class members upon separation, and the merits of
                       7
                                              any defenses to liability available to Defendant;
                       8

                       9                 xii. The profits realized from Defendant’s practice of delaying and
                  10
                                              denying payment of wages earned by Class Members due at the
                  11
                                              time of separation;
                  12
                  13                    xiii. Whether class-wide declaratory relief is an appropriate remedy by
                  14
                                              which to clarify the rights and duties of the parties;
                  15
                  16
                                        xiv. Whether class-wide injunctive relief is an appropriate remedy by

                  17                          which to prevent and/or halt the violations alleged herein from
                  18
                                              continuing;
                  19
                  20                     xv. Whether Plaintiffs’ and class members are entitled to any other

                  21                          relief, the amount and nature of such relief and/or restitution.
                  22
                                    c. Typicality: The Plaintiff’s claims are typical of the claims of the class.
                  23
                  24                   Plaintiff and all members of the class sustained economic damages

                  25                   arising out of and caused by Defendant’s common course of conduct in
                  26
                                       violation of law, as alleged herein.
                  27
                  28                e. Adequacy of Representation: The Plaintiff in this class action is an
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             25
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 26 of 44 Page ID #:176



                       1               adequate representative of the class in that the Plaintiff has the same
                       2
                                       interest in the litigation of this case as class members, is committed to
                       3
                                       vigorous prosecution of this case, and has retained competent counsel
                       4
                       5               who is experienced in conducting class action litigation of this nature.
                       6
                                       The Plaintiff is not subject to any individual defenses unique from those
                       7
                                       conceivably applicable to other class members or the class in its entirety.
                       8

                       9               The Plaintiff anticipates no management difficulties in this litigation.
                  10
                                    f. Superiority of the Class Action procedure: Since the damages suffered
                  11
                                       by individual class members, while not inconsequential, may be
                  12
                  13                   relatively small, the expense and burden of individual litigation by each
                  14
                                       member makes or may make it impractical for members of the class to
                  15
                  16
                                       seek redress individually for the wrongful conduct alleged herein.

                  17                   Should separate actions be brought or be required to be brought, by each
                  18
                                       individual member of the class, the resulting multiplicity of lawsuits
                  19
                  20                   would cause undue hardship and expense for the Court and the litigants.

                  21                   The prosecution of separate actions would also create a risk of
                  22
                                       inconsistent rulings that might be dispositive of the interests of other
                  23
                  24                   class members who are not parties to the adjudications and/or may

                  25                   substantially impede their ability to adequately protect their interests.
                  26
                                                     FIRST CAUSE OF ACTION
                  27                          Violation of the Fair Labor Standards Act
                  28                                    29 U.S.C. § 201, et seq.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                               26
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 27 of 44 Page ID #:177



                       1                    (By Plaintiff and the Collective against Defendant)
                       2
                               80. Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully
                       3
                            set forth herein.
                       4

                       5       81. The FLSA requires that covered employees receive compensation for all hours
                       6
                            worked and overtime compensation not less than one and one-half times the regular
                       7
                            rate of pay for all hours worked in excess of forty hours in a workweek. 29 U.S.C. §
                       8

                       9    207(a) (1).
                  10
                               82. At all times material herein, Plaintiff and the Collective are covered employees
                  11
                            entitled to the rights, protections, and benefits provided under the FLSA. See 29
                  12

                  13        U.S.C. § 203(e).
                  14
                               83. Defendant DRAPER & KRAMER is a covered employer required to comply
                  15

                  16
                            with the FLSA’s mandates. See 29 U.S.C. § 203(d); 29 C.F.R. § 552.109(a).

                  17           84. Defendant violated the FLSA with respect to Plaintiff and the Collective, by,
                  18
                            inter alia, failing to compensate Plaintiff and the Collective for all hours worked and
                  19

                  20        failing to pay the legally mandated overtime premium and/or minimum wage owed

                  21        to them. See 29 U.S.C. § 206; 29 C.F.R. § 531.35; 29 U.S.C. § 207 (a), (g).
                  22
                               85. Defendant also violated the FLSA by failing to keep required, accurate records
                  23

                  24        of all hours worked by Plaintiff and the Collective. 29 U.S.C. § 211(c).

                  25           86. Plaintiff and the Collective are victims of a uniform and company-wide
                  26
                            compensation policy. This uniform policy, in violation of the FLSA, has been applied
                  27

                  28        to Defendant’s current and former Loan Advisors throughout the United States.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            27
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 28 of 44 Page ID #:178



                       1       87. Plaintiff and the Collective are entitled to damages equal to the mandated pay,
                       2
                            including minimum wage, straight time, and overtime premium pay within the three
                       3
                            years preceding the filing of the original complaint, plus periods of equitable tolling,
                       4
                       5    because Defendant has acted willfully and knew or showed reckless disregard for
                       6
                            whether the alleged conduct was prohibited by the FLSA.
                       7
                               88. Defendant has acted neither in good faith nor with reasonable grounds to
                       8

                       9    believe that its actions and omission were not a violation of the FLSA, and as a result
                  10
                            thereof, Plaintiff and the Collective are entitled to recover an award of liquidated
                  11
                            damages in an amount equal to the amount of unpaid overtime pay and/or
                  12
                  13        prejudgment interest at the applicable rate. 29 U.S.C. § 216(b).
                  14
                               89. As a result of the aforesaid violations of the FLSA’s provisions, pay, including
                  15
                  16
                            minimum wage, straight time, and overtime compensation, has been unlawfully

                  17        withheld by Defendant from Plaintiff and the Collective. Accordingly, Defendant is
                  18
                            liable for unpaid wages, together with an amount equal as liquidated damages,
                  19
                  20        attorneys’ fees, and costs of this action.

                  21           90. Wherefore, Plaintiff and the Collective request relief as hereinafter provided.
                  22
                  23
                  24                                SECOND CAUSE OF ACTION
                                                 Failure to Pay Wages on Termination
                  25                                  California Labor Code § 203
                  26        (By Plaintiff and the California Former Employee Subclass against Defendant)

                  27           91. Plaintiff incorporates in this cause of action each and every allegation of the
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             28
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 29 of 44 Page ID #:179



                       1    preceding paragraphs, with the same force and effect as though fully set forth herein.
                       2
                               92. California Labor Code Section 200 provides that, as
                       3
                                         (a) “Wages” includes all amounts for labor performed by
                       4                 employees of every description, whether the amount is fixed or
                                         ascertained by the standard of time, task, piece, commission
                       5                 basis, or other method of calculation.
                       6                 (b) “Labor” includes labor, work, or service whether rendered or
                                         performed under contract, subcontract, partnership, station plan,
                       7                 or
                                         other agreement if the labor to be paid for is performed
                       8                 personally
                                         by the person demanding payment.
                       9
                               93. California Labor Code §203 provides that:
                  10
                  11                 If an employer willfully fails to pay, without abatement or
                                     reduction, in accordance with Sections 201, 201.5, 202, and 205.5,
                  12                 any wages of an employee who is discharged or who quits, the
                                     wages of the employee shall continue as a penalty from the due date
                  13                 thereof at the same rate until paid or until an action therefor is
                                     commenced; but the wages shall not continue for more than 30
                  14                 days.
                  15           94. The Class Members, including Plaintiff, were employed by Defendant and
                  16
                            separated during the class period.
                  17
                               95. During their employment, Defendant failed and/or refused to pay Plaintiff, and
                  18
                  19        members of the subclass, all wages owed to them in violation of California’s
                  20
                            minimum wage and overtime laws. Defendant only paid commissions, and Plaintiff
                  21
                  22
                            and Class Members often had pay periods where they received no compensation

                  23        whatsoever despite having worked substantial hours, including hours subject to
                  24
                            overtime premium requirements, during said pay period. Said non-payment of wages
                  25
                  26
                            to Plaintiff and Class Members was the direct and proximate result of a willful refusal

                  27        to do so by the Defendant.
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            29
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 30 of 44 Page ID #:180



                       1       96. The timing requirements in Labor Code Section 203 apply to all wages which
                       2
                            includes wages paid in the form of a commission. Despite this requirement, DRAPER
                       3
                            & KRAMER refused to pay Plaintiff and other Loan Officers all commission wages
                       4
                       5    owed at time of termination, and even though the Defendant had all information
                       6
                            needed to calculate the commission amounts owed at that time. Said non-payment of
                       7
                            commission wages to Plaintiff and Class Members was the direct and proximate result
                       8

                       9    of a willful refusal to do so by the Defendant.
                  10
                               97. Additionally, and as alleged more fully herein, Defendant only paid Plaintiff
                  11
                            and Class Members a commission and was, therefore, required to provide separate
                  12
                  13        compensation for paid rest breaks. See Vaquero v. Stoneledge Furniture, LLC (2017)
                  14
                            9 Cal. App. 5th 98, 117 (“Because Stoneledge did not separately compensate sales
                  15
                  16
                            associates for rest periods as required by California law, the trial court erred in

                  17        granting summary adjudication on the plaintiffs' cause of action for violation of
                  18
                            section 226.7”). Defendant failed to provide any separate compensation for rest
                  19
                  20        breaks.

                  21           98. More than thirty days have elapsed since certain Class Members were
                  22
                            terminated from Defendant’s employ.
                  23
                  24           99. As a direct and proximate result of Defendant’s willful conduct in failing to pay

                  25        said Class Members for all wages they were owed (including minimum wage,
                  26
                            overtime premiums, pay for rest breaks, and unpaid commissions) affected Class
                  27
                  28        Members are entitled to recover “waiting time” penalties of up to thirty days’ wages
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             30
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 31 of 44 Page ID #:181



                       1    pursuant to Labor Code §203, together with interest thereon, and attorneys’ fees and
                       2
                            costs.
                       3
                               100.      Wherefore, Plaintiff and the California Former Employee Subclass pray
                       4
                       5    for judgment as set forth below.
                       6
                                                      THIRD CAUSE OF ACTION
                       7                              Failure to Pay All Wages Owed
                                                   California Labor Code §§ 510, 1194
                       8
                                        (By Plaintiff and the California Class against Defendant)
                       9
                               101.      Plaintiff incorporates in this cause of action each and every allegation of
                  10
                  11        the preceding paragraphs, with the same force and effect as though fully set forth
                  12
                            herein.
                  13
                  14
                               102.      California Labor Code Section 510(a) provides that,

                  15                  (a) Any work in excess of eight hours in one workday and any work
                                      in excess of 40 hours in any one workweek and the first eight hours
                  16                  worked on the seventh day of work in any one workweek shall be
                                      compensated at the rate of no less than one and one-half times the
                  17                  regular rate of pay for an employee.
                  18           103.      California Labor Code Section 1194(a) provides that,
                  19
                                      (a) Notwithstanding any agreement to work for a lesser wage, any
                  20                  employee receiving less than the legal minimum wage for the legal
                                      overtime compensation applicable to the employee is entitled to
                  21                  recover in a civil action the unpaid balance of the full amount of
                                      this minimum wage or overtime compensation, including interest
                  22                  thereon, reasonable attorneys’ fees, and costs of suit.

                  23
                                104. California Labor Code Section 1197 provides that,
                  24
                  25
                                      The minimum wage for employees fixed by the commission is the
                                      minimum wage to be paid to employees, and the payment of a less wage
                  26                  than the minimum so fixed is unlawful.
                  27
                               105.      Effective January 1, 2016, California’s minimum wage for all industries
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             31
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 32 of 44 Page ID #:182



                       1    was $10.00 an hour. Effective January 1, 2017, California’s minimum wage for all
                       2
                            industries was $10.50 per hour for employers with 26 or more employees and $10.00
                       3
                            per hour for employers with 25 or fewer employees. Effective January 1, 2018,
                       4
                       5    California’s minimum wage for all industries was $11 per hour for employers with 26
                       6
                            or more employees and $10.50 per hour for employers with 25 or fewer employees.
                       7
                            On January 1, 2019, the minimum wage increased to $12 per hour for employers with
                       8

                       9    26 or more employees and $11 per hour for employees with 25 or fewer employees.
                  10
                            Effective January 1, 2020, the minimum wage increased to $13 per hour for employers
                  11
                            with 26 or more employees and $12 per hour for employees with 25 or fewer
                  12
                  13        employees.
                  14
                               106.      As alleged herein, Defendant’s common pay policies and practices only
                  15
                  16
                            provided for Plaintiff and Class Members to receive a commission. Under the

                  17        Employment Agreement, Defendant failed to pay Plaintiff and members of the
                  18
                            California Class any wages during pay periods in which no loans funded during the
                  19
                  20        preceding pay period. Additionally, even during those pay periods in which Plaintiff

                  21        and Class Members received commissions, the amount received was often insufficient
                  22
                            to satisfy California’s minimum wage requirements during that pay period.
                  23
                  24           107.      Additionally, the commission paid to Plaintiff and Class Members only

                  25        compensated them for activities that were associated with making sales. They
                  26
                            received no compensation for rest breaks or other non-sales related activities such as,
                  27
                  28        without limitation, processing loan applications, receiving training, management
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            32
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 33 of 44 Page ID #:183



                       1    responsibilities, internal reporting requirements or dealing with underwriting.
                       2
                               108.        The above constitutes a violation of California’s minimum wage
                       3
                            requirements which require that an employee paid only via a commission still receive
                       4
                       5    at least the minimum wage for all hours worked during that pay period.
                       6
                               109.        Additionally, members of the Former Employee Subclass, including
                       7
                            Plaintiff, were employed by Defendant and separated from their employment with
                       8

                       9    DRAPER & KRAMER during the class period.
                  10
                               110.        Solely because of their termination, Defendant caused them to forfeit
                  11
                            commission wages or delay receipt thereof, that they earned at the overtime rate, and
                  12
                  13        would otherwise have received had they separated from employment with Defendant.
                  14
                            Said non-payment of commission wages to Plaintiff and Class Members was the
                  15
                  16
                            direct and proximate result of a willful refusal to do so by the Defendant.

                  17           111.        As a direct and proximate result of Defendant’s willful conduct in failing
                  18
                            to pay said Class Members for all compensation they were owed (including minimum
                  19
                  20        wage pay, overtime premiums, pay for rest breaks, and withheld commissions),

                  21        affected Class Members are entitled to recover such unpaid wages pursuant to Labor
                  22
                            Code §§ 510, 1194(a) and 1187 in an amount to be established at trial, together with
                  23
                  24        interest thereon, and attorneys’ fees and costs, pursuant to Labor Code §1194.

                  25           112.        Wherefore, Plaintiff and the California Class pray for judgment as set
                  26
                            forth below.
                  27
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              33
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 34 of 44 Page ID #:184



                       1                             FOURTH CAUSE OF ACTION
                              Failure to Authorize and Permit Rest Periods or Pay Wages for Missed Rest
                       2
                                                                 Periods
                       3                              California Labor Code § 226.7
                                        (By Plaintiff and the California Class against Defendant)
                       4
                               113.      Representative Plaintiff re-alleges and incorporates each and every
                       5
                            allegation of the preceding paragraphs with the same force and effect as though fully
                       6
                            set forth herein.
                       7
                               114.      As alleged herein, Defendant has maintained a policy and/or practice
                       8
                            whereby Representative Plaintiff and Class Members were and are misclassified as
                       9
                            independent contractors. As such, Defendant has systematically failed and/or refused
                  10
                            to authorize or permit Class Members, including Plaintiff, to take an uninterrupted
                  11
                            10-mnute rest break for every 4 hours worked or major fraction thereof, as guaranteed
                  12
                            to them as employees under California Labor Code Section 226.7 and Wage Order 9-
                  13
                            2001.
                  14
                               115.      Wage Order 9-2011, paragraph 12, requires an employer to pay an
                  15
                            employee an additional hour of compensation for every shift in which said employee
                  16
                            was not authorized or permitted to take a mandated rest period. California Labor Code
                  17
                            section 226.7, subdivision (b), likewise requires an employer to pay an employee an
                  18
                            additional hour of compensation for every shift that a rest period mandated by the
                  19
                            California Wage Orders is not provided.
                  20
                               116.      At all relevant times herein, Defendant failed or refused to provide
                  21
                            Representative Plaintiff and Class with additional compensation for missed rest
                  22
                            periods required by California Labor Code Section 226.7 and Wage Order 9-2001.
                  23
                               117.      Based on Defendant’s conduct, as alleged herein, Defendant is liable to
                  24
                            the Representative Plaintiff and Class Members for their unpaid premium wages for
                  25
                            missed rest periods, pursuant to California Labor Code Section 226.7 and Wage Order
                  26
                            9-2001.
                  27
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                          34
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 35 of 44 Page ID #:185



                       1       118.      Wherefore, the Representative Plaintiff prays for judgment as set forth
                       2    below.
                       3
                       4                              FIFTH CAUSE OF ACTION
                                Failure to Provide Meal Periods or Pay Wages for Missed Meal Periods
                       5
                                                 California Labor Code §§ 226.7, 512
                       6               (By Plaintiff and the California Class against Defendant)
                       7       119.      Plaintiff re-alleges and incorporates each and every allegation of the
                       8    preceding paragraphs with the same force and effect as though fully set forth herein.
                       9       120.      As alleged herein, Defendant systematically failed and/or refused to
                  10        allow Plaintiff to take an uninterrupted, off-duty meal break of at least 30 consecutive
                  11        minutes in duration for all shifts in excess of 5 hours, as guaranteed under California
                  12        Labor Code Section 226.7 and 512, and the applicable IWC Wage Order.
                  13           121.      Section 11 of the applicable IWC Wage Order requires an employer to
                  14        pay an employee an additional hour of compensation for every shift in which said
                  15        employee was not authorized or permitted to take an off-duty meal period. California
                  16        Labor Code section 226.7, subdivision (b), likewise requires an employer to pay an
                  17        employee an additional hour of compensation for every shift that a meal period
                  18        mandated by the California Wage Orders is not provided.
                  19           122.      At all relevant times herein, Defendant failed or refused to provide
                  20        Plaintiff with lawful meal periods or with additional compensation for missed meal
                  21        periods as required by California Labor Code Section 226.7 and 512, and Wage Order
                  22        9-2001.
                  23           123.      Based on Defendant’s conduct, as alleged herein, Defendant is liable to
                  24        the Plaintiff for her unpaid premium wages for missed meal periods, pursuant to
                  25        California Labor Code Section 226.7 and 512, and Wage Order 9-2001.
                  26           Wherefore, Plaintiff prays for judgment as set forth below.
                  27
                                                       SIXTH CAUSE OF ACTION
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             35
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 36 of 44 Page ID #:186



                       1                         Failure to Reimburse Business Expenses
                                                       California Labor Code § 2802
                       2
                                         (By Plaintiff and the California Class against Defendant)
                       3          124. Representative Plaintiff re-alleges and incorporates each and every
                       4    allegation of the preceding paragraphs with the same force and effect as though fully
                       5    set forth herein.
                       6          125. Pursuant to California Labor Code section 2802, Defendant is required
                       7    to indemnify Representative Plaintiff and other Class Members for the expenses and
                       8    losses incurred during the performance of their job duties. The purpose of this statute
                       9    is to prevent employers from passing their operating expenses on to their employees.
                  10        See Gattuso v. Harte-Hanks, Shoppers, Inc. (2007) 42 Cal.4th.554, 562.
                  11              126. In violation of Labor Code section 2802, Defendant required Plaintiff
                  12        and Class members to pay expenses for which they should have been reimbursed
                  13        under the law including, but not limited to, costs incurred using their personal vehicles
                  14        and personal cell phones for business purposes as well as costs incurred for internet
                  15        service used to perform work at home using the company laptop Defendant provided
                  16        to the Loan Officers.
                  17              127. Representative Plaintiff and Class Members seek to recover these
                  18        expenses from Defendant, plus interest thereon, reasonable attorneys’ fees, and costs,
                  19        in an amount to be proven at trial.
                  20              Wherefore, the Representative Plaintiff prays for judgment as set forth below.
                  21
                  22                                SEVENTH CAUSE OF ACTION
                                      Unfair Business Practices Under the Unfair Competition Law
                  23
                                         California Business & Professions Code §§ 17200-17208
                  24                    (By Plaintiff and the California Class against Defendant)
                  25
                               128.      Plaintiff incorporates in this cause of action each and every allegation of
                  26
                            the preceding paragraphs, with the same force and effect as though fully set forth
                  27
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              36
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 37 of 44 Page ID #:187



                       1    herein.
                       2
                               129.      California Business and Professions Code §17200 et seq. prohibits unfair
                       3
                            competition in the form of any unlawful, unfair, deceptive, or fraudulent business
                       4
                       5    practices.
                       6
                               130.      Beginning at an exact date unknown to Plaintiff, but continuing during
                       7
                            the Class Period, Defendant committed unlawful acts as defined by California
                       8

                       9    Business and Professions Code §17200. Defendant’s unlawful and unfair business
                  10
                            practices include, but are not necessarily limited to violations of the requirements of
                  11
                            Labor Code §§ 203, 218.5, 510, 1194(a), and 1197 and the applicable Wage Orders.
                  12
                  13           131.      The knowing conduct of Defendant, as alleged herein, constitutes an
                  14
                            unlawful and/or fraudulent business practice, as set forth in California Business and
                  15
                  16
                            Professions Code §§ 17200-17208. Specifically, Defendant conducted business

                  17        activities while failing to comply with the legal mandates herein.
                  18
                               132.      Defendant’s knowing failure to adopt policies in accordance with, and/or
                  19
                  20        to adhere to these laws, all of which are binding upon and burdensome on its

                  21        competitors, engenders an unfair competitive advantage for Defendant, thereby
                  22
                            constituting an unfair business practice, as set forth in California Business and
                  23
                  24        Professions Code § 17208.

                  25           133.      Business and Professions Code §17203 provides that the Court may
                  26
                            restore to any person in interest any money or property which may have been acquired
                  27
                  28        by means of such unfair competition. As a direct and proximate result of the
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            37
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 38 of 44 Page ID #:188



                       1    aforementioned acts, the Plaintiff was injured and suffered the loss of money in the
                       2
                            amount of forfeited commissions that they were otherwise entitled to receive. Plaintiff
                       3
                            is entitled to restitution pursuant to Business and Professions Code §§17203 and
                       4

                       5    17208 for all wages (including minimum wage, overtime premiums, wages owed for
                       6
                            rest breaks, and unlawfully withheld commissions) and expense reimbursements (for
                       7
                            business use of personal cell phones, vehicles, and internet service) owed to them as
                       8

                       9    a result of Defendant’s unlawful and unfair conduct as alleged herein.
                  10
                               134.      Plaintiff’s success in this action will enforce important rights affecting
                  11
                            the public interest. Plaintiff and the California Class seek, and are entitled to,
                  12

                  13        injunctive relief as well as all other appropriate equitable remedies. Injunctive relief
                  14
                            is necessary and appropriate to prevent Defendant from repeating the wrongful
                  15

                  16
                            business practices alleged herein.

                  17           Wherefore, Plaintiff and the California Class prays for judgment as set forth below.
                  18
                                                       EIGHTH CAUSE OF ACTION
                  19           Penalties Pursuant to § 2699(a) of the Private Attorneys General Act (PAGA)
                  20                              (California Labor Code § 2698, et seq.)
                                                      (By Plaintiff Against Defendant)
                  21

                  22           135.      Plaintiff re-alleges and incorporates each and every allegation of the

                  23        preceding paragraphs with the same force and effect as though fully set forth herein.
                  24
                               136.      Plaintiff, as an aggrieved employee, brings this claim pursuant to
                  25

                  26        California Labor Code §§ 2698-2699 on behalf of himself and the putative Class

                  27        Members employed by Defendant in California at any time for which recovery is
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             38
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 39 of 44 Page ID #:189



                       1    authorized under Labor Code §§ 2698-2699, et seq.
                       2
                               137.      Pursuant to California Labor Code § 2699.3, on September 23, 2020
                       3
                            Representative Plaintiff submitted notice to the Labor and Workforce Development
                       4
                       5    Agency through its website of the specific provisions of the Labor Code that have
                       6
                            been violated, and included a copy of the initial pleading in this case as well as the
                       7
                            facts and theories to support the violations. Representative Plaintiffs has thus
                       8

                       9    complied with the Private Attorneys General Act notice requirement as the 65-day
                  10
                            time limit for the Labor and Workforce Development Agency to notify Representative
                  11
                            Plaintiff that the agency will investigate the claim passed with no response.
                  12
                  13           138.      As alleged above, Defendant has violated provisions of the California
                  14
                            Labor Code, including but not limited to failure to pay all wages owed, failure to
                  15
                  16
                            provide timely duty-free meal and rest periods or compensation for meal and rest

                  17        period violations, failure to provide accurate wage statements, failure to reimburse for
                  18
                            business expenses, as well as failing to pay all compensation owed in a timely manner
                  19
                  20        at termination of employment.

                  21           139.      Pursuant to PAGA, including California Labor Code § 2699,
                  22
                            Representative Plaintiff seek recovery of all penalties for violations of the California
                  23
                  24        Labor Code and/or the applicable California Industrial Wage Order that are plead

                  25        herein and are available under PAGA. Such penalties for which Representative
                  26
                            Plaintiff now seeks recovery include, but are not limited to, California Labor Code
                  27
                  28        Sections 201-204, 223, 226, 226.7, 510, 512, 558, 1174, 1194, 1197, 1197.1, 1198,
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             39
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 40 of 44 Page ID #:190



                       1    1199, and 2802.
                       2
                               140.      Plaintiff seeks civil penalties pursuant to Labor Code § 2699(a) for each
                       3
                            failure by Defendant, as alleged above, to timely pay all wages owed to Plaintiff and
                       4

                       5    each putative Class member in compliance with Labor Code §§ 201-202 in the
                       6
                            amounts established by Labor Code § 203. Plaintiff seeks such penalties as an
                       7
                            alternative to the penalties available under Labor Code § 203, as prayed for herein.
                       8

                       9       141.      Plaintiff also seeks civil penalties pursuant to Labor Code § 2699(a) for
                  10
                            each failure by ITG, alleged above, to provide Plaintiff and each Class member an
                  11
                            accurate, itemized wage statement in compliance with Labor Code § 226(a) in the
                  12

                  13        amounts established by Labor Code § 226(e). Plaintiff seeks such penalties as an
                  14
                            alternative to the penalties available under Labor Code § 226(e), as prayed for herein.
                  15

                  16
                               142.      Plaintiff also seeks civil penalties pursuant to Labor Code § 2699(a) for

                  17        each failure by Defendant, alleged above, to provide Plaintiff and each Class member
                  18
                            compliant meal and rest periods in compliance with Labor Code § 512.
                  19

                  20           143.      Plaintiff also seeks civil penalties pursuant to Labor Code § 2699(a) for

                  21        each violation of Labor Code § 510, alleged above, as well as any provision regulating
                  22
                            hours and days of work in any order of the IWC.
                  23

                  24           144.      Plaintiff seeks the aforementioned penalties on behalf of the State, other

                  25        aggrieved employees, and himself as set forth in Labor Code § 2699(g)(i).
                  26
                               145.      Representative Plaintiffs request an award of attorneys’ fees and costs,
                  27

                  28        including as authorized under California Labor Code §2699.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            40
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 41 of 44 Page ID #:191



                       1                                NINTH CAUSE OF ACTION
                               Penalties Pursuant to § 2699(f) of the Private Attorneys General Act (PAGA)
                       2
                                                  (California Labor Code § 2698, et seq.)
                       3                              (By Plaintiff Against Defendant)
                       4
                               146.     Plaintiff re-alleges and incorporates each and every allegation of the
                       5
                            preceding paragraphs with the same force and effect as though fully set forth herein.
                       6

                       7       147.     Plaintiff, as an aggrieved employee, brings this claim pursuant to
                       8
                            California Labor Code §§ 2698-2699 on behalf of himself and the putative Class
                       9
                            Members employed by Defendant in California at any time for which recovery is
                  10

                  11        authorized under Labor Code §§ 2698-2699, et seq.
                  12
                               148.     Labor Code Section 2699(f) provides:
                  13

                  14
                                  For all provisions of this code except those for which a civil penalty is
                                  specifically provided, there is established a civil penalty for a violation
                  15              of these provisions, as follows: . . . (2) If, at the time of the alleged
                  16
                                  violation, the person employs one or more employees, the civil penalty
                                  is one hundred dollars ($100) for each aggrieved employee per pay
                  17              period for the initial violation and two hundred dollars ($200) for each
                  18
                                  aggrieved employee per pay period for each subsequent violation.

                  19           149.     To the extent than any violation alleged herein does not carry penalties
                  20
                            under Labor Code § 2699(a), Plaintiff seeks civil penalties pursuant to Labor Code §
                  21

                  22        2699(f) for Plaintiff and Class members each pay period in which he or she was

                  23        aggrieved, in the amounts established by Labor Code § 2699(f).
                  24
                               150.     Pursuant to California Labor Code § 2699.3, on September 23, 2020
                  25

                  26        Representative Plaintiff submitted notice to the Labor and Workforce Development

                  27        Agency through its website of the specific provisions of the Labor Code that have
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            41
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 42 of 44 Page ID #:192



                       1    been violated, and included a copy of the initial pleading in this case as well as the
                       2
                            facts and theories to support the violations. Representative Plaintiffs has thus
                       3
                            complied with the Private Attorneys General Act notice requirement as the 65-day
                       4
                       5    time limit for the Labor and Workforce Development Agency to notify Representative
                       6
                            Plaintiff that the agency will investigate the claim passed with no response.
                       7
                               151.      Plaintiff seeks the aforementioned penalties on behalf of the State, other
                       8

                       9    aggrieved employees, and himself as set forth in Labor Code § 2699(g)(i).
                  10
                               152.      Representative Plaintiffs request an award of attorneys’ fees and costs,
                  11
                            including as authorized under California Labor Code §2699.
                  12
                  13        Wherefore, Representative Plaintiffs prays for judgment as set forth below.
                  14
                                                             RELIEF SOUGHT
                  15
                                  WHEREFORE, the Plaintiff, on behalf of himself and the proposed Plaintiff
                  16
                            Class(es), prays for judgment and the following specific relief against Defendant, as
                  17
                            follows:
                  18
                               1. Damages and restitution according to proof at trial for all unpaid wages and other
                  19
                                  injuries, as provided by the FLSA, California Labor Code, and all other laws of
                  20
                                  the state of California;
                  21
                               2. For a declaratory judgment that DRAPER & KRAMER violated Business and
                  22
                                  Professions Code § 17200, et seq., as a result of the aforementioned violations
                  23
                                  of the Labor Code and of California public policy protecting wages;
                  24
                               3. For a declaratory judgment that DRAPER & KRAMER violated the Fair Labor
                  25
                                  Standards Act as alleged herein;
                  26
                               4. For an equitable accounting to identify, locate, and restore to all current and
                  27
                                  former Plaintiff the wages they are due, with interest thereon.
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                            42
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 43 of 44 Page ID #:193



                       1      5. For an order awarding Plaintiff, the Collective, Class, and all aggrieved
                       2         employees liquidated and compensatory damages, including lost wages,
                       3         earnings, and other employee benefits, restitution, and all other sums of money
                       4         owed to Plaintiff, the Collective, and the Class, together with interest on these
                       5         amounts, according to proof;
                       6      6. For an order awarding Plaintiff, the Collective and the Classes civil penalties
                       7         pursuant to the FLSA with interest thereon;
                       8      7. For an order awarding Plaintiff and the California Class civil penalties pursuant
                       9         to the Labor Code provisions cited herein, with interest thereon;
                  10          8. That the Court declare that the provisions delaying and/or denying DRAPER &
                  11             KRAMER Loan Consultants / Loan Officers set for in Defendants’ standard
                  12             Employment Agreements and its written policies and procedures are
                  13             unconscionable, unlawful and unenforceable;
                  14          9. For an award of reasonable attorneys’ fees as provided by the California Labor
                  15             Code, California Code of Civil Procedure § 1021.5, the FLSA, laws of the state
                  16             of California, and/or other applicable law;
                  17          10. For an award of liquidated damages pursuant to the FLSA;
                  18          11. For all costs of suit;
                  19          12. For interest on any damages and/or penalties awarded, as provided by applicable
                  20             law;
                  21          13. For all other Orders, findings and determinations identified and sought in this
                  22             Complaint;
                  23          14. For such other and further relief as this Court deems just and proper.
                  24
                                                            JURY DEMAND
                  25
                  26
                                 Plaintiff hereby demands trial by jury on all claims and issues for which
                  27
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                         43
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
               Case 2:21-cv-00693-AB-AS Document 42 Filed 06/03/21 Page 44 of 44 Page ID #:194



                       1    Plaintiff, the Collective, and Class/Subclass(es) are entitled to a jury
                       2
                                                                    Respectfully submitted,
                       3

                       4

                       5

                       6
                            DATED: June 3, 2021              By:
                       7                                         TIMOTHY P. RUMBERGER, Esq.
                                                                 KEVIN R. ALLEN, Esq.
                       8
                                                                 Counsel for Plaintiffs
                       9                                         and Class Counsel for all putative Class
                                                             Members
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                          44
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500           FIRST AMENDED CLASS ACTION COMPLAINT -- VASQUEZ v DRAPER AND KRAMER MORTGAGE CORP.
